Citation Nr: 1742989	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Huntington, West Virginia.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The Board previously remanded this matter in December 2016.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a lumbar spine disability must be remanded for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the remand instructions, the Veteran was scheduled an examination.  On February 22, 2017, VA noted the Veteran did not report for the examination.  However, there is no indication in the record that timely notice was sent to the Veteran, or that the examination date was communicated to the Veteran.

Therefore, a remand is required to schedule another examination and properly notify the Veteran of the examination date and time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him.  Provide sufficient notification to the Veteran of the scheduled examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a medical opinion clarifying whether the Veteran has a current lumbar spine disability that was caused by or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of the lumbar spine disability.  The examiner should also provide a rationale for the conclusions reached.  The examiner should provide the following opinions:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a lumbar spine disability was caused by or is related to service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.  The examiner should discuss the theory that the back disability was caused by altered gait due to the lower extremity disabilities.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a lumbar spine disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

